IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: PELVIC MESH LITIGATION               : No. 206 EAL 2019
                                            :
                                            :
PETITION OF: ETHICON, INC. AND              : Petition for Allowance of Appeal
JOHNSON & JOHNSON                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.